Citation Nr: 0307021	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-20 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1992, for an award of service connection for the cause of the 
veteran's death as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1945 to February 
1946.  The veteran died in January 1979, and the appellant is 
his surviving spouse. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  The issue 
listed on the title page was denied by the Board in a March 
17, 1999, decision to which the  appellant filed an appeal to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In a Memorandum Decision entered on 
February 21, 2002, (hereinafter Memorandum Decision), amended 
by Order of February 22, 2002, the Court vacated the March 
17, 1999, Board decision, and remanded the case to the Board 
for readjudication.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the  appellant's appeal has been 
obtained by the RO. 

2.  The veteran was exposed to ionizing radiation during 
service.

3.  The initial death certificate following the veteran's 
death in January 1979 listed azotmeia as the immediate cause 
of death, due to or as a consequence of acute urinary failure 
and cancer of the ureter; the terminal cancer was first shown 
approximately 3 decades after separation from service.

4.  A Board decision dated in December 1989 denied the 
appellant's claim for service connection for the cause of the 
veteran's death on a direct and presumptive basis; under the 
controlling legal criteria at that time, urinary bladder 
cancer was listed as a radiogenic disease for which service 
connection could be granted on a presumptive basis but cancer 
of the ureter was not.  

5.  An amended death certificate dated in July 1991 listed 
azotmeia as the immediate cause of death, due to or as a 
consequence of acute urinary failure and cancer of the 
urinary bladder, with other significant conditions being 
cancer of the ureter and metastatic bone disease.

6.  A claim to reopen the issue of entitlement to service 
connection for the cause of the veteran's death was submitted 
in August 1991; an appeal to the Board with respect to this 
claim was not perfected.  

7.  Effective from October 1, 1992, the controlling legal 
criteria were amended to include cancers of the urinary tract 
as a presumptive radiogenic disease.

8.  By rating decision dated July 1993, entitlement to 
service connection for the cause of the veteran's death, 
attributed to cancer of the urinary tract as a result of 
exposure to ionizing radiation on a presumptive basis, was 
granted effective from October 1, 1992.

9.  Entitlement to an earlier effective date than October 1, 
1992, for a grant of service connection for the cause of the 
veteran's death is precluded by law.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than October 1, 1992, for the grant of service connection for 
the veteran's cause of death are not met.  38 U.S.C.A. §§ 
1110, 1112, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.114, 3.400 (2002); Public Law 102-578 
(October 30, 1992).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Memorandum Decision directed the Board to ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  By 
letter dated in November 2002, the Board informed the 
appellant of the provisions of the VA, and the Board finds 
that the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of her claim by the November 2002 letter 
discussed above, and the Board concludes that the discussion 
therein, as well as that contained in the June 1996 rating 
decision and statement of the case, adequately informed the 
appellant of the information and evidence needed to 
substantiate her claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include private medical opinions, and reports from the 
Defense Nuclear Agency, Armed Services Institute of 
Pathology, and the office of the VA Chief Public Health and 
Environmental Hazards Officer, has been obtained by the 
Board, and there is no specific reference to any other 
pertinent records that need to be obtained.  The Board notes 
that the November 2002 letter notified the  appellant of the 
provisions of the VCAA, and of the type of information, 
including medical or lay evidence, not previously provided to 
the Secretary necessary to substantiate the claim.  This 
letter also essentially explained which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  See Zeugner-Maynard v. Principi, No. 
01-1738 (U.S. Vet. App. January 23, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.


II.  Legal Criteria/Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Where compensation is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary (of VA) or by the Secretary's 
direction, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g) 38 C.F.R. § 3.114, 3.400(p)

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.  Service 
connection for a disability due to radiation exposure can 
also be established under the provisions of 38 C.F.R. §§ 
3.309 and 3.311.

Under 38 C.F.R. § 3.309, a "radiation-exposed veteran" (to 
include a veteran who participated in the occupation of 
Hiroshima or Nagasaki during the period from August 6, 1945 
to July 1, 1946) shall be service connected on a presumptive 
basis for certain specified diseases.  Cancer of the urinary 
tract became a presumptive disease specific to radiation-
exposed veterans effective from October 1, 1992.  See Public 
Law 102-578 (October 30, 1992).

Under the relevant provisions of 38 C.F.R. § 3.311, it is 
stipulated that in all claims in which it is established that 
a radiogenic disease became manifest after service, and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  38 
C.F.R. § 3.311(a)(2).  When it is determined that a veteran 
was exposed to ionizing radiation in service and the veteran 
subsequently developed a radiogenic disease, before 
adjudication, the claim is to be referred to the Under 
Secretary for Benefits to determine whether or not the 
appellant's disease resulted from inservice radiation 
exposure.  38 C.F.R. § 3.311(b) & (c).  Urinary bladder 
cancer has been considered a radiogenic disease under 3.311 
since prior to the first claim filed for the veteran's cause 
of death (in 1987).

A letter from the Defense Nuclear Agency (hereinafter DNA), 
dated in May 1993, confirms the veteran's presence at 
Nagasaki during the American occupation of Japan.  DNA 
determined that the maximum possible radiation dose that 
might have been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the American 
occupation was less than one rem.

The appellant contends that she is entitled to an earlier 
effective date for the cause of the veteran's death.  She has 
contested the validity of the regulatory provisions, to the 
extent that the "presumptive" radiogenic diseases at the 
time did not include cancer of the ureter, in effect at the 
time of the veteran's death.  She also claims that the legal 
criteria adding cancer of the urinary tract to the list of 
presumptive disease specific to radiation-exposed veterans 
are invalid to the extent that they did not provide for an 
effective date for a grant of service connection under these 
criteria prior to their date of enactment.  These assertions 
were not addressed by the Court in the Memorandum Decision, 
nor were any of the other substantive arguments concerning 
the underlying the merits of the claim presented by and on 
behalf of the appellant.

Briefly summarizing the facts, the veteran was first 
diagnosed with transitional cell carcinoma of the right 
ureter, in 1977, approximately 3 decades after separation 
from service.  He died in January 1979.  The initial death 
certificate listed azotmeia as the immediate cause of death, 
due to or as a consequence of acute urinary failure and 
cancer of the ureter.  

The appellant initially filed a claim for service connection 
for the cause of the veteran's death in September 1987.  With 
that initial claim, she submitted a statement from a 
physician, Dr. E.P.H., which indicates that transitional cell 
carcinoma of the ureter is essentially the same as 
transitional cell carcinoma of the urinary bladder.  A final 
decision by the Board, dated in December 1989, denied that 
claim on a direct basis and on a presumptive basis under the 
legal criteria in effect at that time pertaining to radiation 
exposed veterans.  As indicated above, under the controlling 
legal criteria at that time, urinary bladder cancer was 
listed as a radiogenic disease for which service connection 
could be granted as a presumptive basis but cancer of the 
ureter was not, and the December 1989 Board decision 
specifically referenced these facts.  

The appellant subsequently filed a claim to reopen the claim 
for service connection for the cause of the veteran's death 
(through a letter from her Congressman) in August 1991.  With 
that claim, she submitted an amended death certificate dated 
in July 1991 which listed azotmeia as the immediate cause of 
death, due to or as a consequence of acute urinary failure 
and cancer of the urinary bladder, with other significant 
conditions being cancer of the ureter and metastatic bone 
disease.  An appeal to the Board with respect to this claim 
was not perfected.  

Thereafter, following passage of Public Law 102-578, which in 
pertinent part added cancer of the urinary tract to the list 
of presumptive radiogenic diseases listed at 38  U.S.C.A. 
§ 1112, a July 1993 rating decision dated granted service 
connection for the cause of the veteran's death.  The rating 
decision specifically indicated that this action was based on 
the fact that cancer of the urinary tract was added by 
legislation to the list of radiogenic diseases attributed to 
exposure to ionizing radiation on a presumptive basis, and 
the grant was assigned from the effective date of this 
legislation, October 1, 1992. 

Development conducted following the July 1998 Board remand 
included, as required by the applicable legal criteria, the 
obtaining of an opinion from the VA Under Secretary for 
Health, dated in November 1998.  The opinion indicated that 
exposure to 25.42 rads or less at age 32 (veteran's age at 
the time of exposure) provided a 99 percent credibility that 
there was no reasonable possibility that it was as likely as 
not that the veteran's bladder cancer was related to exposure 
to ionizing radiation.  The opinion indicated that screening 
doses for cancer of the ureter were not provided, but that 
according to a report entitled "Health Effects of Exposure 
to Low Levels of Ionizing Radiation" (BEIR V), 1990, page 
321, the bladder is the urinary tract organ most susceptible 
to cancer caused by radiation.  Thus, it was stated by the 
physician who completed the November 1998 opinion that the 
screening dose for bladder cancer cited above could also be 
used for cancer of the ureter.  In light of the above, it was 
concluded that it was unlikely that the veteran's cancers of 
the bladder and ureter could be attributed to exposure to 
ionizing radiation in service.  Based on this opinion, The 
Director, Compensation and Pension Service, in a letter dated 
in November 1998, found that there was no reasonable 
possibility that the veteran' disability was the result of 
inservice exposure to radiation.

Applying the pertinent legal criteria to the facts summarized 
above, the Board has considered the evidence and argument of 
record and finds that an earlier effective date is not 
warranted.  As mentioned above, the grant of service 
connection for the cause of the veteran's death, as 
documented by the July 1993 rating decision, was based on the 
liberalizing law contained in Public Law 102-578.  The 
effective date for this legislation was October 1, 2002.  
Thus, as the controlling legal criteria clearly provide that 
the effective date of compensation granted on the basis of 
liberalizing legislation shall be assigned no earlier than 
the effective date of such legislation, an effective date 
earlier than October 1, 2002, for the grant of service 
connection cannot be assigned.  38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114, 3.400(p).  These legal criteria are 
controlling, and while the Board has considered the 
contentions submitted by and on behalf of the  appellant with 
regard to the validity of the legal criteria applicable in 
this case, the Board is bound by these criteria.  38 U.S.C.A. 
§ 7104(c).  

The Board has considered the assertions on behalf of the 
appellant that the issue on appeal has been mischaracterized 
as an "earlier effective" date issue, and that the issue 
should instead be characterized as entitlement to service 
connection for the cause of the veteran's death based on 
"direct" service connection.  Initially in this regard, the 
Board notes that "direct" service connection for the cause 
of the veteran's death was denied by the Board in its 
December 1989 decision.  This decision is "final," and may 
only be reopened with the submission of new and material 
evidence.  38 U.S.C.A. §§  5108, 7104(b); 
38 C.F.R. § 20.1100.  The effective date of compensation 
based on a reopened claim, in general, is the later of the 
date that entitlement arose or the date of receipt of the 
claim to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In this case, while the appellant filed a claim to reopen the 
issue of entitlement to service connection for the cause of 
the veteran's death in August 1991, she did not perfect an 
appeal to the Board with respect to this claim.  Instead, the 
grant of service connection for the cause of the veteran's 
death followed the receipt in November 1992 of a separate 
claim for presumptive service connection for the cause of the 
veteran's death pursuant to the liberalizing legislation of 
Public Law 102-578.  This November 1992 request represent a 
new claim, as it was predicated on the new basis for 
entitlement to benefits based on the liberalizing law.  See 
Routen v. West, 142 F.3d 1434, 1441, (Fed. Cir. 1998).  
Clearly, even if the November 1992 claim were construed as an 
application to reopen a claim for direct service connection 
for the cause of the veteran's death, and the claim 
considered "reopened" on the basis of new and material 
evidence, an effective date earlier than that assigned by the 
RO could not be assigned as this claim was received after 
October 1992.  Parenthetically, even if the August 1991 claim 
to reopen were considered to be pending, which for the 
reasons above the Board concludes is not, there is no 
evidence of record dated after August 1991 and prior to 
October 1992 which could be construed as demonstrating 
entitlement to service connection for the cause of the 
veteran's death based on "direct" service connection, thus 
precluding an effective date earlier than October 1992.  
38 C.F.R. § 3.4000(r).


ORDER

Entitlement to an effective date earlier than October 1, 
1992, for an award of service connection for the cause of the 
veteran's death as secondary to ionizing radiation exposure 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

